   Case 2:21-cr-00173-MHT-SMD Document 60 Filed 08/19/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
     v.                            )          2:21cr173-MHT
                                   )               (WO)
KACIE LAYNE BROWN                  )

                                 ORDER

    Based on the representations made on the record

during the conference call on August 19, 2021, and by

agreement of the parties, it is ORDERED as follows:

    (1)   Defendant      Kacie    Layne    Brown   represented         his

intent to file a notice of intent to change plea by

5:00 p.m. on August 19, 2021.

    (2)   The   trial,    now    set     for   September    13,   2021,

remains set for September 13, 2021, in Courtroom 2FMJ

of the Frank M. Johnson Jr. United States Courthouse

Complex, One Church Street, Montgomery, Alabama.

    DONE, this the 19h day of August, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
